DETAILED ACTION
1.	The Amendment filed 06/29/2022 has been entered. Claims 1-5 & 7-8 in the application remain pending and are currently being examined. Claims 1-5 & 7-8 were amended. Claim 6 was cancelled. Claims 2-3 & 7-8 have been withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 03/31/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/19/2022 is being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Rejections
5.	The claim rejections under 35 U.S.C. 112(b), of claims 1 & 4-6 are withdrawn per cancellation of claim 6 and amendments of claims 1 & 4-5.

6.	The claim rejections under pre-AIA  35 U.S.C. 102(b) as anticipated by Sakio et al. (US 2019/0106781 A1) of claims 1 & 4-6 are withdrawn per cancellation of claim 6 and amendments of claims 1 & 4-5.

Claim Rejections - 35 USC § 112
7.	Claims 1 & 4-5 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 1, lines 12 & 14 recite the limitation “the second opening”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second opening” as “the second, smaller opening” recited in lines 9-10. To correct this problem, amend lines 12 & 14 to recite “the second, smaller opening”.
As regards to	 claim 4, lines 2-3 recite the limitation “a first section, which is an edge”, then line 5 recites “the first section of the edge”. There is insufficient antecedent basis for “the first section of the edge” in the claim and unclear how if the first section is the edge, the edge comprises the first section. For examination purposes, examiner is interpreting the recitation as recited in claim . To correct this problem, amend the claim to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 4, line 3 recites the limitation “the stepped surface”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the stepped surface” as “the arcuate stepped surface” recited in claim 1. To correct this problem, amend line 3 to recite “the arcuate stepped surface”.
As regards to	 claim 4, lines 6-7 recite the limitation “one of the first openings that is adjacent to the first opening” which is unclear how a first opening is adjacent to itself. For examination purposes, examiner is interpreting the recitation as recited in claim . To correct this problem, amend the claim to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 5, line 2 recites the limitation “the second openings”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the second openings” as “the second, smaller openings” recited in claim 1. To correct this problem, amend line 2 to recite “the second, smaller openings”.
Claims 4-5 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 102
8.	Claims 1 & 4-5 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Han et al. (WO 2017/142231 A1) (cited in 04/19/2022 IDS) hereinafter Han.
As regards to	 claim 1, Han discloses a vapor deposition mask including a metal plate 100d and a plurality of mask holes (see fig 3-6) in the metal plate 100d (abs; fig 1-18), comprising: 
a front surface 120 (pg 22-25; fig 2-10, 13 & 17-18); 
a back surface 110 opposite to the front surface 120 (pg 22-25; fig 2-10, 13 & 17-18); and 
inner surfaces W1-W6 defining respective ones of the plurality of mask holes (see fig 3-6), wherein each of the plurality of mask holes (see fig 3-6) extends between the front surface 120 and the back surface 110 (pg 10-15; fig 2-10, 13 & 17-18), 
in a plan view of the front surface 120, each of the plurality of mask holes (see fig 3-6) includes a first opening V2/V4, which is located at the front surface 120, and a second, smaller opening V1/V3, which is located inside the first opening V2/V4 (pg 10-15; fig 2-10, 13 & 17-18), 
at least a section of each of the plurality of mask holes (see fig 3-6) has a shape of an inverted frustum (see fig 2-10, 13 & 17-18) extending between the first opening V2/V4 and the second, smaller opening V1/V3 (pg 10-15; fig 2-10, 13 & 17-18), and 
each of the inner surfaces W1-W6 includes an arcuate stepped surface (see fig 2, 6, 9-10, 13 & 17-18) spreading from the second, smaller opening V1/V3 toward the first opening V2/V4 as viewed in a cross-section orthogonal to the front surface 120 (pg 10-15 & 22-25; fig 2-10, 13 & 17-18).  
As regards to	 claim 4, Han discloses a vapor deposition mask (abs; fig 1-18), wherein each of the first openings V2/V4 has an edge that includes a first section T3, which is an edge of the arcuate stepped surface (see fig 2, 6, 9-10, 13 & 17-18), and a second section T1, which is a section other than the first section T3, the first section T3 of the edge of each of the first openings V2/V4 includes a boundary 102 that coincides with the first section T3 of one of the first openings V2/V4 that is adjacent to the first opening V2/V4, and the boundary 102 is recessed from the front surface 120 (pg 10-15 & 22-25; fig 2-10, 13 & 17-18).  
As regards to	 claim 5, Han discloses a vapor deposition mask (abs; fig 1-18), wherein each of the second, smaller openings V1/V3 is located at the back surface 110 (pg 22-25; fig 2-10, 13 & 17-18).

Response to Arguments
9.	Applicant's arguments filed 06/29/2022 have been fully considered but are rendered moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
10.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 04/19/2022 prompted the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717